IN THE UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT



                                   No. 01-50826

                                 Summary Calendar


UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                      versus

RICHARD FURLOW
                                                   Defendant-Appellant.



                Appeal from the United States District Court
                      For the Western District of Texas


                               (A-01-CR-60-ALL-SS)
                                  March 19, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Richard Furlow challenges the sentence imposed following his

plea       of   guilty   and   conviction   for   fraud   in   connection   with

identification documents and use of an unauthorized access device

in violation of 18 U.S.C. §§ 1028(a)(4), (c)(1), and 1029(a)(2).

The probation officer determined that Furlow’s criminal history

score was 17, placing him in category VI, and that the offense

level was 11, exposing him to a sentence of 27 to 33 months


       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
imprisonment and 2 to 3 years of supervised release.             The district

court, on the Government’s motion, made an upward departure, and

sentenced Furlow to 51 months imprisonment.             Finding no abuse of

discretion, we affirm.

     We may review a sentence only if it was imposed: (1) in

violation of law, (2) as the result of an incorrect application of

the guidelines, (3) as the result of an upward departure, or (4)

unreasonably for an offense not covered by the guidelines.1              Furlow

challenges the district court’s decision to depart upward from the

Guidelines, which we review for an abuse of discretion.2               “We will

affirm a departure from the Sentencing Guidelines if it is based on

‘acceptable reasons’ and the degree of departure is ‘reasonable.’”3

     The district court departed upward by adjusting Furlow’s

offense level from 11 to 15.        The Guidelines permit such an upward

departure “when the criminal history category significantly under-

represents the seriousness of the defendant’s criminal history or

the likelihood that the defendant will commit further crimes.”4

The reasons for this decision were carefully detailed by the

district court.        First, the district court noted that a 1980

conviction for unlawfully carrying a weapon did not count towards


     1
         United States v. Cooper, 274 F.3d 230, 248 (5th Cir. 2001).
     2
         United States v. Alford, 142 F.3d 825, 830 (5th Cir. 1998).

     3
        United States v. Milton, 147 F.3d 414, 421 (5th Cir. 1998) (quoting
United States v. Clements, 73 F.3d 1330, 1341 (5th Cir. 1996)).
     4
         U.S.S.G. § 4A1.3.

                                       2
Furlow’s criminal history, as it was too old.           Second, the district

court noted that Furlow’s original criminal history score was

higher than the threshold required for placement in category IV.

Finally the court noted Furlow’s violent5 and narcotics-related6

convictions and concluded that the likelihood of recidivism in

Furlow’s case was greater than that represented by his original

criminal history score because he had committed these offenses

usually within a very brief period after being released from

incarceration.

      While we have said that the district court, when adjusting the

criminal history of a defendant upward, “should consider each

intermediate criminal history category before arriving at the

sentence,”7 we have recognized that this does not “require the

district court to go through a ritualistic exercise in which it

mechanically discusses each criminal history category it rejects en

route to the category it selects.”8            The same logic holds when a

defendant is already in criminal history category VI and the

district court elects to depart upward by adjusting the offense

level.9     The district court in this case did not need to “stop” and


      5
        Furlow had previous convictions for burglary of a habitat and aggravated
robbery with a deadly weapon.
      6
          These included convictions for delivery of cocaine.

      7
          United States v. Lambert, 984 F.2d 658, 662 (5th Cir. 1993) (en banc).
      8
          Id. at 663.
      9
          Id.

                                        3
consider offense levels 12, 13, and 14, because it stated reasons

why smaller departures would not be sufficient.                We find this

departure to be reasonable, for the same reasons given by the able

district court.10



AFFIRMED.




      10
         See U.S.S.G. § 1B1.4 (“In determining ... whether a departure from the
guidelines is warranted, the court may consider, without limitation, any
information concerning the background, character and conduct of the defendant,
unless otherwise prohibited by law.”).

                                      4